[PUBLISH]



                   IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                       No. 10-15044
                                                                JUNE 27, 2012
                                   Non-Argument Calendar
                                                                 JOHN LEY
                                 ________________________         CLERK

                           D.C. Docket No. 1:09-cr-20673-DLG-23



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellee,

versus

ARTHUR SMITH,
a.k.a. Co-Chief,

llllllllllllllllllllllllllllllllllllllllDefendant - Appellant.

                                 ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

Before TJOFLAT, CARNES, and FAY, Circuit Judges.

BY THE COURT:

         Our previous opinion in this case, United States v. Smith, 654 F.3d 1263
(11th Cir. 2011), is VACATED, and the case is REMANDED to the district court

for further consideration in light of Dorsey v. United States, Nos. 11–5683,

11–5721, 2012 WL 2344463, 567 U.S. —, — S.Ct. — (June 21, 2012).




                                         2